

117 SRES 232 IS: Expressing the sense of the Senate that acts of violence against Jewish people in the United States and around the world and the poisonous rhetoric from politicians and others promoted by the media that has helped inspire such violence is condemnable and has no place in society.
U.S. Senate
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 232IN THE SENATE OF THE UNITED STATESMay 25, 2021Mr. Hawley (for himself, Mr. Kennedy, Mr. Scott of Florida, Mr. Marshall, Mr. Cruz, Ms. Ernst, Mr. Braun, Mr. Daines, Mr. Tillis, Mr. Cramer, Mrs. Blackburn, Mr. Crapo, Mr. Rubio, Mr. Cassidy, and Mr. Hagerty) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the Senate that acts of violence against Jewish people in the United States and around the world and the poisonous rhetoric from politicians and others promoted by the media that has helped inspire such violence is condemnable and has no place in society.Whereas Jews across the United States have been threatened, cursed at, spit on, burned, and physically attacked in at least 193 antisemitic acts of violence during the first week of the 2021 conflict between Israel and Palestinians;Whereas pro-Palestinian protestors threatened, shoved, and threw fireworks at bystanders in the Diamond District of Midtown Manhattan, an area with many Jewish-owned businesses;Whereas pro-Palestinian protestors punched, threw objects, and directed antisemitic slurs at a group of Jewish men eating at a restaurant in Los Angeles;Whereas convoys of trucks bearing Palestinian flags drove through London shouting through loudspeakers: F__ the Jews, F__ their mothers, F__ their daughters, and Rape their daughters;Whereas an elderly Jewish man was beaten with sticks by a mob at a pro-Palestinian protest in Toronto;Whereas a Member of Congress called Israeli Prime Minister Benjamin Netanyahu an ethno-nationalist on the floor of the House of Representatives and in a tweet accused the Israeli military of committing war crimes;Whereas, after the announcement of a ceasefire in Israel, a Member of Congress tweeted, The Israeli military’s occupation continues. The blockade continues. The ethnic cleansing continues.;Whereas a Member of Congress described Israel in a tweet as an apartheid state; andWhereas a Member of Congress tweeted that the Israeli military response to Palestinian terrorist attacks was killing babies, children and their parents and that Palestinians are being massacred: Now, therefore, be itThat the Senate—(1)condemns hatred and violence against Jews;(2)denounces the poisonous anti-Israel rhetoric of elected officials that has inflamed hatred and inspired escalating violence against Jews;(3)rejects the biased, incomplete, and inaccurate information promulgated by the news media in the United States about Israel and the Government of Israel’s efforts to protect its citizens from terrorism;(4)celebrates the innumerable contributions of American Jews to our Nation, culture, values, and way of life; and(5)reaffirms its intent to ensure that Jews in the United States—(A)are treated with dignity and respect; and (B)receive the full protection of the law owed to them as citizens of the United States. 